FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RYAN BONNEAU,                                    No. 12-35303

               Petitioner - Appellant,           D.C. No. 3:11-cv-00801-BR

  v.
                                                 MEMORANDUM *
J. E. THOMAS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Federal prisoner Ryan Bonneau appeals pro se from the district court’s

judgment granting in part and denying in part his 28 U.S.C. § 2241 habeas petition.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

denial of a 28 U.S.C. § 2241 habeas corpus petition, see Mora-Meraz v. Thomas,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
601 F.3d 933, 939 (9th Cir. 2010), and we affirm.

      Bonneau’s section 2241 petition challenged two prison disciplinary

proceedings and alleged that the Bureau of Prisons (“BOP”) violated his due

process rights by removing him from the Residential Drug Abuse Treatment

Program (“RDAP”). The district court concluded that Bonneau’s due process

rights were violated in one of the disciplinary proceedings and ordered the incident

report expunged and the sanctions resulting from that hearing reversed. The

district court further concluded that it lacked jurisdiction to review Bonneau’s

claim requesting reinstatement into RDAP.

      On appeal, Bonneau contends that the district court could have considered

his RDAP claim insofar as he was requesting reinstatement into RDAP or

reevaluation for RDAP placement as part of the remedy for the constitutional

violation that occurred in his disciplinary proceeding. The district court correctly

determined that it lacked jurisdiction to review the BOP’s individualized

determination made pursuant to 18 U.S.C. § 3621. See 18 U.S.C. § 3625; Reeb v.

Thomas, 636 F.3d 1224, 1227-28 (9th Cir. 2011). Furthermore, even assuming the

district court could have ordered the remedy Bonneau seeks, it did not abuse its

broad discretion in fashioning habeas relief in this case. See Hilton v. Braunskill,

481 U.S. 770, 775 (1987).

      AFFIRMED.


                                          2                                    12-35303